IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Jose Miguel Perez,                      :
                     Appellant          :
                                        :
            v.                          :    No. 394 C.D. 2017
                                        :
Craig W. Stedman                        :


                                     ORDER


             NOW, September 7, 2017, having considered appellant’s application

for reargument, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge